Per Curiam:

Booth, Chief Justice.
The rule of law is that a bond, judgment, >r recognizance, will be presumed to be-paid after the lapse of twenty -ears, unless something appears to rebut the presumption; as pay-lent of interest, acknowledgment, &c. This is mere presumption |.nd may be rebutted by circumstances. On a bond with a penalty layable in instalments, the presumption applies to each instalment |s well as to the whole. It arises in twenty years after the instal-lent is due — after the party has a right of action.
On this recognizance, the plaintiffs had a right to sue whenever ither of these instalments became due. Unless the presumption of layment has been rebutted, plaintiffs cannot recover any part of the lrst two instalments.
The probate is not evidence to rebut the presumption.
Part payment may be given in evidence under the plea of pay-lent. (Digest, 78.)
The verdict will be for three-sixths of the last instalment, with Iterest from the death of Mrs. Lobb; if the presumption of payment the first two instalments has not been rebutted.
Verdict accordingly.